Case 4:18-cv-00247-ALM Document 220 Filed 10/15/20 Page 1 of 6 PageID #: 4886




                   IN THE UNITED STATES DISTRICT FOR THE
                        EASTERN DISTRICT OF TEXAS,
                             SHERMAN DIVISION

   JASON LEE VAN DYKE,             §
       Plaintiff,                  §
                                   §
   v.                              §
                                   §
   THOMAS CHRISTOPHER              §                                NO. 4:18-CV-247-ALM
   RETZLAFF, a/k/a DEAN            §
   ANDERSON, d/b/a BV FILES, VIA   §
   VIEW FILES, L.L.C., and VIAVIEW §
   FILES,                          §
        Defendants                 §

    DEFENDANT THOMAS RETZLAFF’S OPPOSITION TO PLAINTIFF’S MOTION
      TO DISMISS ALL CLAIMS UNCONDITIONALLY WITHOUT PREJUDICE

          Defendant Thomas Retzlaff files his response to plaintiff Jason Van Dyke’s

   motion for dismissal without prejudice. (Doc. 214, 215).

                                       I. INTRODUCTION

          1.      Plaintiff is Jason Lee Van Dyke; defendants are Thomas Retzlaff,

   a/k/a Dean Anderson, d/b/a BV Files, Via View Files, L.L.C., and ViaView Files.1

          2.      On September 19, 2020, Van Dyke moved to dismiss all of his

   claims. (Doc. 214.)

          3.      While Retzlaff agrees Van Dyke’s claims in this suit are legally

   meritless and welcomes dismissal, Retzlaff believes dismissal should be with

   prejudice.


          1
                   The “a/k/a” and “d/b/a” designations are plaintiff’s. No evidence has been
   adduced establishing that these defendants are alter egos or assumed names of each other. Only
   Retzlaff has appeared. No other defendant appears to have been served.
Case 4:18-cv-00247-ALM Document 220 Filed 10/15/20 Page 2 of 6 PageID #: 4887




                                               II. ARGUMENT & AUTHORITIES

               4.          On September 19, 2020, Van Dyke filed his second2 motion to

   dismiss all of his claims in this suit. As a general rule, motions for voluntary

   dismissal should be freely granted unless the non-moving party will suffer some

   plain legal prejudice other than the mere prospect of a second lawsuit. United

   Biologics, 907 F.3d at 196-97; Elbaor v. Tripath Imaging, Inc., 279 F.3d 314,

   317-18 (5th Cir. 2002). But the primary purpose of Rule 41(a)(2) is “to prevent

   voluntary dismissals which unfairly affect the other side, and to permit the

   imposition of curative conditions.” Manshack v. Southwestern Elec. Power Co.,

   915 F.2d 172, 174 (5th Cir. 1990). This is not a case in which unconditional

   dismissal should be allowed. This is because Retzlaff will suffer plain legal

   prejudice other than the mere prospect of a future suit by Van Dyke. Here is why.

               5.          First, because Van Dyke moves to dismiss after a summary judgment

   motion has been filed, he must receive the Court’s consent. FED. R. CIV. P.

   41(a)(2); United States ex rel. Vaughn v. United Biologics, L.L.C., 907 F.3d 187,

   196 (5th Cir. 2018). Retzlaff’s motion for traditional summary judgment (Doc.

   175) was filed on June 8, 2020. Retzlaff’s amended motion for no-evidence

   summary judgment (Doc. 196) was filed on August 12, 2020. The Court has not

   ruled on the motions. The Court could dispose of all of Van Dyke’s claims by

   granting either. The Court must grant permission for Van Dyke to dismiss his


               2
                 Van Dyke’s first motion to dismiss (Doc. 84) was filed on December 3, 2018.
   The Court did not rule on this motion. On July 7, 2019, Van Dyke moved to withdraw his

   Van Dyke v. Retzlaff
              Retzlaff’s Response to Plaintiff’s Motion to Dismiss All Claims Without Prejudice
                                                                                                  2
Case 4:18-cv-00247-ALM Document 220 Filed 10/15/20 Page 3 of 6 PageID #: 4888




   claims unconditionally to avoid an imminent adverse result on the merits. See In

   re FEMA Trailer Formaldehyde Prods. Liability Litig., 628 F.3d 157, 162 (5th

   Cir. 2010) (noting that a “typical example” of prejudice occurs when the motion is

   a means of “avoid[ing] an imminent adverse ruling”). The Court may impose

   reasonable conditions on its consent. Elbaor, 279 F.3d 314, 320 (5th Cir. 2002).

               6.          Second, “When a plaintiff fails to seek dismissal until a late stage of

   trial, after the defendant has exerted significant time and effort, then a court may,

   in its discretion, refuse to grant a voluntary dismissal.” Davis v. Huskipower

   Outdoor Equip. Corp., 936 F.2d 193, 199 (5th Cir. 1991); see Hartford Accident &

   Indem. Co. v. Costa Lines Cargo Servs., Inc., 903 F.3d 352, 360-61 (5th Cir. 1990)

   (motion filed after ten months of litigation, numerous hearings, and scheduled jury

   trial); see also United States ex rel. Doe v. Dow Chem. Co., 343 F.3d 325, 330 (5th

   Cir. 2003).

               7.          Retzlaff has already expended significant resources to defend Van

   Dyke’s suit since Van Dyke filed it 32 months ago on March 18, 2018.

   Depositions, written discovery, and extensive motion practice have already

   occurred. Retzlaff appealed this Court’s denial of his TCPA motion to dismiss to

   the U.S. Court of Appeals for the Fifth Circuit and then petitioned for a writ of

   certiorari from the U.S. Supreme Court.                                           To date, Retzlaff’s attorney’s fees

   approach $250,000.00. Trial is set for January 2021—less than 90 days hence.



   dismissal motion. On January 28, 2020, the Court—over Retzlaff’s opposition (Doc. 94)—
   granted Van Dyke’s motion to withdraw his dismissal motion. (Doc. 124)

   Van Dyke v. Retzlaff
              Retzlaff’s Response to Plaintiff’s Motion to Dismiss All Claims Without Prejudice
                                                                                                                      3
Case 4:18-cv-00247-ALM Document 220 Filed 10/15/20 Page 4 of 6 PageID #: 4889




               8.          Under facts similar to those of the case at bar, the Fifth Circuit has

   held:

               Rule 41(a)(2) clearly provides authority to the district court to grant
               the dismissal on the condition that it be with prejudice.

   Elbaor, 279 F.3d 314, 320 (5th Cir. 2002). The Court should do so here.

                                                            III. CONCLUSION

               9.          Because unconditional dismissal would cause Retzlaff plain legal

   prejudice, the Court can exercise its broad discretion in two ways: (i) it can deny

   Van Dyke’s motion; or (ii) it can craft reasonable conditions that will eliminate

   prejudice to Retzlaff. As reasonable conditions, the Court may (among other

   things) require Van Dyke to pay Retzlaff’s attorney’s fees after evidence is

   received or dismiss Van Dyke’s claims with prejudice as Rule 41(a)(2) “clearly

   provides”—or both.

                                                                 IV. PRAYER

               10.         For these reasons, Retzlaff prays the Court to exercise its broad

   discretion and impose two conditions on the dismissal of Van Dyke’s claims: (i)

   that dismissal be with prejudice; and (ii) after submission of evidence, Van Dyke

   pay Retzlaff’s attorney’s fees. Retzlaff prays for such other and further relief, at

   law or in equity, as to which he shall show himself justly entitled.




   Van Dyke v. Retzlaff
              Retzlaff’s Response to Plaintiff’s Motion to Dismiss All Claims Without Prejudice
                                                                                                  4
Case 4:18-cv-00247-ALM Document 220 Filed 10/15/20 Page 5 of 6 PageID #: 4890




   Respectfully submitted,



   By:          /s/ Jeffrey L. Dorrell
   JEFFREY L. DORRELL
   Texas Bar No. 00787386
   Federal ID #18465
   jdorrell@hanszenlaporte.com
   14201 Memorial Drive
   Houston, Texas 77079
   Telephone 713-522-9444
   FAX: 713-524-2580
   ATTORNEYS FOR DEFENDANT THOMAS RETZLAFF




   Van Dyke v. Retzlaff
              Retzlaff’s Response to Plaintiff’s Motion to Dismiss All Claims Without Prejudice
                                                                                                  5
Case 4:18-cv-00247-ALM Document 220 Filed 10/15/20 Page 6 of 6 PageID #: 4891




                                               CERTIFICATE OF SERVICE

          I certify that on _____10-15____, 2020, the foregoing was electronically filed
   using the Court’s CM/ECF filing system, which will provide notice and a copy of this
   document to the following if a registered ECF filer in the United States District Court for
   the Eastern District of Texas, Sherman Division.

               Mr. Jason Lee Van Dyke
               Plaintiff, Pro Se
               P.O. Box 2618
               Decatur, Texas 76234
               Telephone: 940-305-9242
               jasonleevandyke@protonmail.com



              /s/ Jeffrey L. Dorrell
   JEFFREY L. DORRELL




   Van Dyke v. Retzlaff
              Retzlaff’s Response to Plaintiff’s Motion to Dismiss All Claims Without Prejudice
                                                                                                  6
